Citation Nr: 0119306	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  99-14 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the posterior neck, with traumatic 
degenerative joint disease of the cervical spine, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the left scapular region with retained 
foreign bodies, Muscle Group I, currently evaluated as 10 
percent disabling.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for acquired 
neuropsychiatric disorder (claimed as nervousness).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1940 to June 1945, 
and from November 1945 to November 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 RO rating decision that denied increased 
evaluations for (1) residuals of shell fragment wounds of the 
posterior neck, with traumatic degenerative joint disease of 
the cervical spine (rated 30 percent under Diagnostic Code 
5010-5290); and (2) residuals of shell fragment wounds of the 
left scapular region with retained foreign bodies, muscle 
group I (rated 10 percent under Diagnostic Code 5301).  The 
veteran submitted a notice of disagreement in November 1998, 
and the RO issued a statement of the case in June 1999.  The 
veteran submitted a substantive appeal in July 1999.  

Although prior correspondence from the veteran indicated a 
desire for a Board hearing, in June 2001 the veteran 
submitted additional correspondence that indicated he no 
longer desired a Board hearing.  As such, the Board will 
address the merits of the veteran's claims in this decision.  
In his June 2001 statement the veteran wrote that "you may 
drop this appeal as I don't travel much any more."  The 
Board attempted to clarify whether the veteran wished to 
withdraw his appeal, but did not receive a clear response.  
The Board construes the veteran's statement as a withdrawal 
of his hearing request, but not of his appeal.

This matter also comes to the Board from an April 2000 RO 
rating decision that denied service connection for 
hypertension and for chronic acquired neuropsychiatric 
disorder, both claimed to be secondary to the service-
connected residuals of shell fragment wounds of the neck and 
left scapular region.  The veteran submitted a notice of 
disagreement in May 2000, and the RO issued a statement of 
the case in July 2000.  Correspondence received from the 
veteran in April 2001 was accepted by the Board as a 
substantive appeal, in lieu of VA Form 9.

Entitlement to secondary service connection for hypertension 
and for an acquired neuropsychiatric disorder (claimed as 
nervousness) will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  Residuals of the veteran's shell fragment wounds of the 
posterior neck, with traumatic degenerative joint disease of 
the cervical spine, are manifested primarily by non-tender 
scars, retained shell fragments, substantial cervical 
arthritis, and complaints of soreness and stiffness of the 
left side of the neck.

2.  Residuals of the veteran's shell fragment wounds of the 
left scapular region with retained foreign bodies, muscle 
group I, are manifested primarily by slight limitation of 
motion, retained foreign bodies in the soft tissues, 
degenerative joint disease of the left shoulder, complaints 
of pain and loss of strength, and well-healed, non-tender 
scars.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of shell fragment wounds of the posterior neck, 
with traumatic degenerative joint disease of the cervical 
spine, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.10, 4.41, 4.45, 4.59, 4.71a, Code 5290 
(2000).

2.  The criteria for a rating of 20 percent for residuals of 
shell fragment wounds of the left scapular region with 
retained foreign bodies, muscle group I, are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.41, 
4.45, 4.56, 4.73, Code, 5301 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Higher Evaluations

A.  Factual Background

Service medical records reveal that the veteran was wounded 
in action in March 1945, when he received penetrating 
multiple shrapnel wounds of the posterior neck and left back 
in the region of the left scapula, and in the right scalp.  
The shrapnel did not penetrate the thorax or any vital 
structures.  Records show that the wounds were debrided and 
healed nicely, with no residual complaints.

A report of VA examination in October 1945 noted two shrapnel 
scars over the superior border of the left scapula, and a 3-
inch scar on the posterior neck from post-surgical removal of 
shrapnel.  No muscle interference was noted.

A December 1945 RO rating decision granted service connection 
for residuals of gunshot wounds penetrating left posterior of 
neck, with two non-symptomatic scars and local hyperesthesia, 
and assigned a zero percent evaluation effective from June 
1945.

The veteran underwent a VA examination in July 1964.  He 
related that he was a house painter and had difficulty with 
overhead work for about the past four years.  He complained 
that the constant flexion and extension of the neck when he 
looked down to the bucket of paint and then up to paint a 
ceiling caused an aching pain in his neck.  The veteran 
reported that he limited his work by not taking jobs 
involving overhead work.  Upon examination, there was no 
limitation of motion in the veteran's neck; there was no 
tenderness.  The scar was well healed and asymptomatic.

The veteran underwent a VA examination in May 1965.  
Inspection of the neck posteriorly revealed a longitudinal 
scar, 2 inches long, on the left side, which was not tender, 
adherent, or painful, and was the result of unsuccessful 
attempts to remove a fragment.  Flexion and extension of the 
neck and rotation of the head were within normal range.  
There was a non-tender scar over the left scapular region.  
There were multiple superficial scars, asymptomatic, in the 
occipital region.  There were no disfiguring scars, and 
neither paresthesia nor limitation of motion in the neck, 
shoulder, or arms.  The diagnosis was residuals of shell 
fragment wounds, posterior neck and left scapular region, 
Muscle Group I.

A June 1965 RO rating decision increased the evaluation for 
residuals of shell fragment wounds of the posterior neck and 
left scapular region with retained foreign body, Muscle Group 
I, with scars, superficial, in the occipital region, from 
zero percent to 10 percent, effective from July 1964.

Records show that in April 1980, the veteran complained of 
difficulty turning his head to the left.  Examination of the 
veteran's neck revealed decreased rotation to the left, with 
considerable spasm of left trapezius group with scars in the 
posterior cervical spine.  X-rays revealed several metallic 
shrapnel fragments in the high right posterolateral cervical 
region, just below the base of the skull.  There was also 
slight narrowing of the posterior disc space of the cervical 
spine at C5-C6, and moderate diffuse narrowing of the disc 
space at C6-C7.

A February 1981 RO rating decision increased the evaluation 
for residuals of shell fragment wounds of the posterior neck, 
with traumatic degenerative joint disease of the cervical 
spine from 10 percent to 30 percent, effective from April 
1980.  The February 1981 RO rating decision also assigned a 
10 percent evaluation for residuals of shell fragment wound 
of the left scapular region with retained foreign bodies, 
Muscle Group I, effective from July 1964.
 
An April 1982 decision of the Board denied evaluations in 
excess of 30 percent for residuals of shell fragment wounds 
of the neck with arthritis, and in excess of 10 percent for 
residuals of shell fragment wounds of the left scapular 
region.

Private medical records in December 1996 show assessments of 
cervical spasm, and chronic lumbosacral spine pain secondary 
to degenerative disc disease of the lumbosacral spine.

VA progress notes in 1996 and 1997 show muscle spasm, and an 
assessment of chronic neck pain secondary to injury in 
service.

The veteran underwent a VA examination in July 1998.  He 
reported the shell fragment wounds of the left shoulder and 
neck while in service.  The veteran reported continuous dull 
pain in the neck and impaired motion of the shoulder and arm.  
He related that when he tried to look upward, bending his 
neck backwards, he had dizzy spells; and that his left arm 
did not work well at times.  The veteran reported a great 
deal of trouble, reaching behind himself with the left arm in 
order to scratch.

Upon examination, the veteran had a stooped posture; he wore 
a neck brace to help him not tilt his head backwards, which 
would cause dizziness.  Range of motion of the neck was 20 
degrees of forward flexion; 20 degrees of backward extension; 
lateral flexion was 20 degrees, right and left; and lateral 
rotation was 50 degrees to the left and 45 degrees to the 
right.  There was a vertical incision of the mid-portion of 
the upper third of the trapezius muscle (the spinal portion); 
apparently, debridement was done through this incision.  
There was no significant loss of muscle.  The wound was well 
healed.  There was also a punctate wound approximately 8 
millimeters in the region of the span of the left scapula in 
its mid-portion, which was healed without complication.  
Range of motion of the left shoulder revealed lateral 
elevation of 0 to 170 degrees; forward elevation of 0 to 180 
degrees; internal rotation was 0 to 70 degrees; and external 
rotation was 0 to 70 degrees.  The veteran had difficulty 
reaching behind his back with the left arm, but he was able 
to manage it.  The veteran had a crumpling of his back and 
forward thrust of his head on his shoulders, which suggested 
the possibility of substantial cervical arthritis.

The diagnoses were:  (1)  Residuals of shell fragment wounds, 
posterior neck with degenerative joint disease of the 
cervical spine; x-rays showed retained shell fragments; (2) 
residuals of shell fragment wound of the left scapular 
region; x-rays showed evidence of retained foreign body; and 
(3) degenerative joint disease of the left shoulder, with 
decreased range of motion.

VA progress notes in February 1999 noted chronic neck and 
shoulder pain.

The veteran underwent a VA examination in November 2000.  He 
reported some shell fragment wounds to the posterior neck and 
the left scapular area.  He complained of pain in the neck 
and left shoulder, as well as soreness and stiffness in the 
left side of his neck and the left scapular area.  He related 
having symptoms about 3 or 4 days each week, and taking 
medications.  He reported using heat packs when discomfort 
flared up.

Upon examination, the veteran walked in a stooped position at 
about 10 degrees of flexion.  He walked with his head thrust 
forward on his neck.  There were two well-healed scars; 
neither was particularly tender, and both healed without any 
herniation.  The veteran reported slight decreased sensation, 
lateral to the neck scar and slightly inferior.  Examination 
of the neck showed full range of motion.  The veteran was 
able to extend his neck fully to 40 degrees from the normal 
position at 90 degrees.  He was able to flex the chin and 
touch his chest with it.  He was able to rotate the chin and 
touch either shoulder.  He was able to bend the neck 
laterally 45 degrees to each side and raise the shoulder up 
and touch the shoulder.  

With respect to the veteran's left shoulder, he was able to 
raise his hand; he was able to raise his arm in the lateral 
position to 180 degrees and in the frontal position to 150 
degrees.  The veteran stopped at that point because of 
stiffness, not because of pain or fatigue.  Posteriorly, the 
veteran was able to raise the upper arm at the shoulder 
normally; he had some limitation of motion at the left 
elbow-not related to the shoulder activity-which limited 
his ability to flex the elbow up on the back.  The border 
strengths at the shoulder were slightly diminished when 
compared to the right arm.  The veteran is right-hand 
dominant.  The muscle strength was 4/5, when compared with 
the dominant hand.  The sensory and motor modalities of the 
lower part of the forearm, wrist, and hand were essentially 
normal.  The diagnoses were shell fragment wounds to the left 
neck and left scapular with degenerative joint disease of the 
cervical spine, and residuals of shell fragment wounds to the 
left scapular area, muscle group I with residual.

B.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claims via the statement of the case and the 
supplemental statement of the case.  The statement of the 
case contained the criteria for a higher evaluation.  

The veteran has also been afforded an examination that 
contains all of the findings necessary to evaluate his 
disabilities.  The Board finds that all relevant evidence has 
been obtained with regard to the claims and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).

C.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, the Court held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for 
service-connected injury is limited to those claims which 
show present disability" and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance." 

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that VA must consider 
the applicability of regulations relating to pain.  Quarles 
v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Traumatic arthritis is rated under the criteria for 
degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on x-ray evidence may not 
be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Code 5003.

The provisions of 38 C.F.R. § 4.56, prior to the July 1997 
revisions were as follows:

(a) Slight (insignificant) disability of 
muscles.

Type of injury. Simple wound of muscle 
without debridement, infection or effects 
of laceration.  History and complaint.  
Service department record of wound of 
slight severity or relatively brief 
treatment and return to duty.  Healing 
with good functional results.  No 
consistent complaint of cardinal symptoms 
of muscle injury or painful residuals.

Objective findings.  Minimum scar; 
slight, if any, evidence of fascial 
defect or of atrophy or of impaired 
tonus.  No significant impairment of 
function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury.  Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-
pain after moderate use, affecting the 
particular functions controlled by 
injured muscles.

Objective findings.  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of 
muscles.

Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.

History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.

Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.

38 C.F.R. § 4.56 (1997).

The rating of muscle injuries were also governed by the 
principles set forth at 38 C.F.R. § 4.72 which provided in 
pertinent part:

In rating disability from injuries of the 
musculoskeletal system, attention is to 
be given first to the deeper structures 
injured, bones, joints, and nerves.  A 
compound comminuted fracture, for 
example, with muscle damage from the 
missile, establishes severe muscle 
injury, and there may be additional 
disability from malunion of bone, 
ankylosis, etc.  The location of foreign 
bodies may establish the extent of 
penetration and consequent damage.  It 
may not be too readily assumed that only 
one muscle, or group of muscles is 
damaged.  A through and through injury, 
with muscle damage, is always at least a 
moderate injury, for each group of 
muscles damaged.  This section is to be 
taken as establishing entitlement to 
rating of severe grade when there is 
history of compound comminuted fracture 
and definite muscle or tendon damage from 
the missile.  (emphasis added)

38 C.F.R. § 4.72 (1997).

The provisions of 38 C.F.R. § 4.55 govern the combination of 
ratings of muscle injuries in the same anatomical segment, or 
of muscle injuries affecting the movements of a single joint, 
either alone or in combination or limitation of the arc of 
motion, and were as follows:

(a) Muscle injuries in the same 
anatomical region, i.e., (1) shoulder 
girdle and arm, (2) forearm and hand, (3) 
pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, 
the rating for the major group will be 
elevated from moderate to moderately 
severe, or from moderately severe to 
severe, according to the severity of the 
aggregate impairment of function of the 
extremity.  (b) Two or more severe muscle 
injuries affecting the motion 
(particularly strength of motion) about a 
single joint may be combined but not in 
combination receive more than the rating 
for ankylosis of that joint at an 
"intermediate" angle, . . . . "(g) Muscle 
injury ratings will not be combined with 
peripheral nerve paralysis ratings for 
the same part, unless affecting entirely 
different functions." 38 C.F.R. § 4.55 
(g).(emphasis added)

38 C.F.R. § 4.55 (1997).

The provisions of 38 C.F.R. § 4.72 were deleted in the July 
1997, revisions.

The revised provisions of 38 C.F.R. § 4.55 are as follows:

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.  (b) For rating 
purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in 
5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups 
for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 
5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle 
groups for the torso and neck (diagnostic 
codes 5319 through 5323). (c) There will 
be no rating assigned for muscle groups 
which act upon an ankylosed joint, with 
the following exceptions: (1) In the case 
of an ankylosed knee, if muscle group 
XIII is disabled, it will be rated, but 
at the next lower level than that which 
would otherwise be assigned.  (2) In the 
case of an ankylosed shoulder, if muscle 
groups I and II are severely disabled, 
the evaluation of the shoulder joint 
under diagnostic code 5200 will be 
elevated to the level for unfavorable 
ankylosis, if not already assigned, but 
the muscle groups themselves will not be 
rated.  (d) The combined evaluation of 
muscle groups acting upon a single 
unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of 
that joint, except in the case of muscle 
groups I and II acting upon the shoulder.  
(e) For compensable muscle group injuries 
which are in the same anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups.  (f) For 
muscle group injuries in different 
anatomical regions which do not act upon 
ankylosed joints, each muscle group 
injury shall be separately rated and the 
ratings combined under the provisions of 
Sec. 4.25.

The revised provisions of 38 C.F.R. § 4.56, are as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.  (b) A through-and-through 
injury with muscle damage shall be 
evaluated as no less than a moderate 
injury for each group of muscles damaged.  
(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  (d) Under 
diagnostic codes 5301 through 5323, 
disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: (1) Slight disability of 
muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or 
infection.  (ii) History and complaint.  
Service department record of superficial 
wound with brief treatment and return to 
duty.  Healing with good functional 
results.  No cardinal signs or symptoms 
of muscle disability as defined in 
paragraph (c) of this section.  (iii) 
Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of 
function or metallic fragments retained 
in muscle tissue.  (2) Moderate 
disability of muscles--(i) Type of 
injury.  Through and through or deep 
penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of 
high velocity missile, residuals of 
debridement, or prolonged infection.  
(ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  
(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or 
large[[Page 348]]low-velocity missile, 
with debridement, prolonged infection, or 
sloughing of soft parts, and 
intermuscular scarring.  (ii) History and 
complaint.  Service department record or 
other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section and, if present, evidence of 
inability to keep up with work 
requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars 
indicating track of missile through one 
or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of 
muscles compared with sound side.  Tests 
of strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  (4) Severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound due to 
high-velocity missile, or large or 
multiple low velocity missiles, or with 
shattering bone fracture or open 
comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.  (ii) History and 
complaint.  Service department record or 
other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section, worse than those shown for 
moderately severe muscle injuries, and, 
if present, evidence of inability to keep 
up with work requirements.  (iii) 
Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage 
to muscle groups in missile track.  
Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles 
in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of 
strength, endurance, or coordinated 
movements compared with the corresponding 
muscles of the uninjured side indicate 
severe impairment of function.  If 
present, the following are also signs of 
severe muscle disability: (A) X-ray 
evidence of minute multiple scattered 
foreign bodies indicating intermuscular 
trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial 
sealing over the bone rather than true 
skin covering in an area where bone is 
normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy 
of muscle groups not in the track of the 
missile, particularly of the trapezius 
and serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.


(1)  Residuals of Shell Fragment Wounds of the Posterior 
Neck, with
Traumatic Degenerative Joint Disease of the Cervical Spine

A review of the record shows RO rating decisions that 
continued the 30 percent evaluation for residuals of shell 
fragment wounds of the posterior neck, with traumatic 
degenerative joint disease of the cervical spine, based upon 
evidence showing non-tender scars and retained shell 
fragments, substantial cervical arthritis, and complaints of 
chronic neck and shoulder pain and muscle spasms.

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the cervical segment of the spine warrants a 20 
percent rating.  A 30 percent rating requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290.

The report of VA examination in May 1998 shows that the 
veteran walks in a stooped position at about 10 degrees of 
flexion.  There is full range of motion in the veteran's 
neck.  The Board also notes that the veteran currently is 
receiving the maximum disability rating for limitation of 
motion of the cervical segment of the spine under diagnostic 
code 5290.  If a veteran is in receipt of the maximum 
disability rating available under a diagnostic code for 
limitation of motion, consideration of functional loss due to 
pain is not required.  Johnson v. Brown, 10 Vet. App. 80 
(1997).

Here, there is no evidence of vertebral fracture, or of 
ankylosis of the cervical spine to warrant a higher 
evaluation under Diagnostic Codes 5285 or 5287.

The veteran's disability could potentially be rated on the 
basis of muscle injury under Diagnostic Code 5323.  However, 
the maximum evaluation under that diagnostic code is 30 
percent.  Therefore, application of that diagnostic code 
could not result in a higher evaluation.

After consideration of all the evidence, including the 
veteran's statements, the Board notes that residuals of shell 
fragment wounds of the posterior neck, with traumatic 
degenerative joint disease of the cervical spine, are 
manifested primarily by non-tender scars, retained shell 
fragments, substantial cervical arthritis, and complaints of 
soreness and stiffness of the left side of the neck.  
Although no limitation of motion is shown in the neck, the 30 
percent rating reflecting severe limitation of motion will 
not be disturbed, as there is evidence of substantial 
arthritis of the cervical spine and the veteran complains of 
chronic painful motion.  See DeLuca, 8 Vet. App. 202.  
Moreover, this rating has been in effect for more than 20 
years, and it is protected from reduction.  38 U.S.C.A. 
§ 110.

Nevertheless, the preponderance of the evidence is against 
any increase based on current symptoms.  The RO has 
determined that this case does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards and to warrant 
referral of the case to the Director of Compensation and 
Pension Service for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  The Board agrees.  
Such circumstances have neither been alleged nor shown.

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107).

(2)  Residuals of Shell Fragment Wounds of the Left Scapular 
Region with Retained Foreign Bodies, Muscle Group I

A review of the record shows RO rating decisions that 
continued the 10 percent evaluation for residuals of the 
veteran's shell fragment wounds of the left scapular region 
with retained foreign bodies, Muscle Group I, based upon 
evidence showing 
good range of motion in the shoulder with occasional 
stiffness.

A 10 percent rating is warranted for moderate injury to 
Muscle Group I (extrinsic muscles of the shoulder girdle) of 
the minor upper extremity.  A 20 percent rating requires 
moderately severe injury.  A 30 percent rating requires 
severe injury.  38 C.F.R. § 4.73, Code 5301.

The standard ranges of motion of the shoulder are 180 degrees 
of forward elevation (flexion), 180 degrees of abduction, 90 
degrees of external rotation, and 90 degrees of internal 
rotation. 38 C.F.R. § 4.71, Plate I.

The evidence of record shows that the veteran sustained 
multiple shrapnel wounds in the region of the left scapula.  
Records show that the wounds were debrided and healed nicely, 
with no residual complaints.  The wounds appear to have been 
superficial, without indication of any fractures, and without 
muscle, tendon, nerve, or vascular damage.  Scars are 
asymptomatic, non-tender, and non-disfiguring.

The evidence also indicates that the veteran has slight 
limitation of forward elevation (flexion) of the left 
shoulder due to stiffness.  There is also evidence of 
degenerative joint disease of the left shoulder, as well as 
diminished strength.  After consideration of all the 
evidence, the Board notes that residuals of the veteran's 
shell fragment wounds of the left scapular region with 
retained foreign bodies, muscle group I, are manifested 
primarily by slight limitation of motion, retained foreign 
bodies in the soft tissues, degenerative joint disease of the 
left shoulder, complaints of pain and loss of strength, and 
well-healed, non-tender scars.

The muscle pain in the area of the left scapula when 
considered with the slight limitation of motion, and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, do support the 
assignment of a 20 percent rating for residuals of shell 
fragment wounds of the left scapular region with retained 
foreign bodies, Muscle Group I, under diagnostic code 5301 
based on moderately severe muscle impairment or injury.  

The evidence, however, does not show manifestations in the 
area of the left scapula that produce severe muscle 
impairment or injury to support a 30 percent rating under 
diagnostic code 5301.  The initial injury was not through and 
through, or deep penetrating (as shown by the fact that the 
fragments did not penetrate to the thorax and was described 
as "superficial" in the service medical records).  There 
were no fractures.  There have also not been the objective 
findings contemplated for a severe rating.  The veteran's 
scars are well healed, and none of the signs of severe muscle 
injury listed in 38 C.F.R. § 4.56.

Nor is there evidence in the record that residuals of the 
veteran's shell fragment wound of the left scapular region 
with retained foreign bodies, muscle group I, present 
exceptional or unusual circumstances to warrant referral of 
the case to the RO to consider the assignment of a rating on 
an extraschedular basis.  38 C.F.R. § 3.321(b)(1).

Here, the preponderance of the evidence supports an increase 
based on current symptoms, and the claim is granted.  
Accordingly, a 20 percent rating is warranted for residuals 
of shell fragment wounds of the left scapular region with 
retained foreign bodies, Muscle Group I.

In reaching this decision, the Board has resolved any doubt 
in favor of the veteran.


ORDER

An increased rating for residuals of shell fragment wounds of 
the posterior neck, with traumatic degenerative joint disease 
of the cervical spine, is denied.

A 20 percent rating is granted for residuals of shell 
fragment wounds of the left scapular region with retained 
foreign bodies, muscle group I, subject to the regulations 
applicable to the payment of monetary awards.


REMAND

II.  Claims for Secondary Service Connection

The RO denied the veteran's claims for hypertension, and for 
acquired neuropsychiatric disorder (claimed as nervousness) 
as not well grounded.

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107); See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The new law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
5103A).

Post-service medical records show treatment for hypertension, 
and reflect a clinical assessment in 1989 of "depressive 
anxiety" related to medical pain.  Statements of the veteran 
in the claims folder are to the effect that his service-
connected disabilities have resulted in his being medicated 
for hypertension and for nervousness, but there is no 
competent medical opinion as to whether any current 
hypertension or a neuropsychiatric disorder are related to an 
incident of service or to a service-connected disability.  
Therefore, the evidence is insufficient to decide the claims, 
and new examinations are necessary.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
hypertension since 1999, and for any 
neuropsychiatric disorder or nervousness 
since 1989.  The RO should then take all 
necessary steps to obtain copies of all 
records not already contained in the 
claims folder.  The RO should also inform 
the veteran of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)(2)).

2.  The RO should schedule the veteran 
for an examination to determine the 
current nature and etiology of the 
veteran's hypertension. The examiner 
should review the claims folder, 
including the service medical records and 
post-service medical records and should 
note such review in the examination 
report.  The examiner should offer 
opinions as to:

a.  Whether the veteran has 
hypertension or a history of 
hypertension;

b.  Whether it is at least as likely 
as not that the veteran's 
hypertension is proximately due to 
or the result of the service-
connected residuals of shell 
fragment wounds of the neck and left 
scapular region; and 

c.  Whether it is at least as likely 
as not that the veteran's service-
connected residuals of shell 
fragment wounds of the neck and left 
scapular region (or any other 
service-connected disability) caused 
or increased the veteran's 
hypertension.

3. The RO should schedule the veteran for 
an examination to determine the current 
nature and etiology of any 
neuropsychiatric disability.  
The examiner should review the claims 
folder, including the service medical 
records and post-service medical records 
and should note such review in the 
examination report.  The examiner should 
offer opinions as to:

a.  Whether the veteran has a 
current neuropsychiatric disability; 
 
b.  Whether it is at least as likely 
as not that the veteran's current 
neuropsychiatric disability is 
proximately due to or the result of 
the service-connected residuals of 
shell fragment wounds 
of the neck and left scapular 
region; and 

c.  Whether it is at least as likely 
as not that the veteran's service-
connected residuals of shell 
fragment wounds of the neck and left 
scapular region (or any other 
service-connected disability) caused 
or increased the veteran's 
neuropsychiatric disability.

4.  The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
The RO should then review the veteran's 
claims for secondary service connection 
for hypertension, and for a 
neuropsychiatric disability or 
nervousness.

5.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran is advised that the examinations requested in 
this remand are deemed necessary to evaluate his claims and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 



